449 F.2d 778
GULF OIL COMPANY, Appellee,v.BILL'S FARM CENTER, INC., and Billy Ray Danner, and Gloria Ann Danner, d/b/a Bill's Farm Center, Appellants.
No. 20718.
United States Court of Appeals, Eighth Circuit.
October 26, 1971.
Rehearing Denied December 6, 1971.

Donald E. Raymond, Kansas City, Mo., Howard W. Bevins, Raytown, Mo., for appellants.
Alvin D. Shapiro, Stinson, Mag, Thomson, McEvers & Fizzell, Kansas City, Mo., for appellee.
Before GIBSON, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed. See Rule 14, Rules of the United States Court of Appeals for the Eighth Circuit.


2
The action of the trial judge in entering a default judgment on the liability issue in this open account case for failure of defendants' then counsel to comply with pretrial orders, the Rules of Civil Procedure and to make discovery was fully warranted; the findings and conclusions of the trial court entered after a plenary hearing on the amount in dispute, and the final judgment of $28,900.00, plus interest, were fully justified on the record.


3
We think counsel had an affirmative duty to assist the trial court in expediting and completing pretrial proceedings, delineating the issues and in general advancing the disposition of the case. Delay and evasion are added burdens on litigation, causing waste of judicial and legal time, are unfair to the litigants and offend the administration of justice.


4
This criticism of defendants' counsel relates only to the delaying and evasive tactics practiced and utilized by defendants' counsel in the trial court and is not intended as any reflection whatsoever on defendants' appellate counsel.